Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered November 27, 2006, which denied defendant’s motion for summary judgment dismissing plaintiff’s *221complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The infant plaintiff allegedly was injured during gym class while playing in a game of line soccer. Inasmuch as the evidence of record demonstrates that the infant plaintiffs injury was not attributable to inadequate supervision, but rather to a spontaneous and unforeseeable act, defendant’s motion for summary judgment dismissing the complaint should have been granted (see e.g. Wuest v Board of Educ. of Middle Country Cent. School Dist., 298 AD2d 578 [2002]). Plaintiffs expert’s affidavit was insufficient to raise a triable issue as to the adequacy of defendant’s supervision (see David v County of Suffolk, 1 NY3d 525 [2003]). Concur—Mazzarelli, J.P., Sullivan, Buckley, Sweeny and Catterson, JJ.